Citation Nr: 1215735	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to March 1972.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in June 2009, and a substantive appeal was timely received in June 2009.  The rating decision in December 2007 granted service connection for PTSD and assigned a 30 percent rating, effective February 7, 2007, the date the Veteran's claim to reopen service connection for PTSD was received.  A rating decision in June 2009 increased the rating for PTSD to 50 percent, effective February 7, 2007.

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Veteran testified that he was currently being treated for PTSD at the Richard L. Roudebush VA Medical Center (VAMC) in Indianapolis, Indiana.  The most recent treatment records from the Roudebush VAMC are dated in August 2011.  The Veteran also testified that he was being treated at the Vet Center, where he was last treated on November 29, 2011.  VA has a duty to obtain the outstanding treatment records from the Roudebush VAMC and from the Indianapolis Vet Center.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including Vet Center records and VA treatment records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  

The Veteran's last VA examination for PTSD was in November 2007.  On the VA examination in November 2007, the examiner indicated that the Veteran appeared clean.  He had difficulty leaving his house due to anxiety but did have a few acquaintances with whom he occasional played golf.  In a letter in April 2008, the President of the Indianapolis Vet Center, who is a licensed social worker, was of the opinion that the Veteran had extreme anxiety and should be assigned a 70 percent rating for his PTSD.  In December 2011, the Veteran testified that he showered once a week and stopped driving because he had a tremendous fear of road rage.  He noted that he could not go out because he was afraid to leave the house.  His wife testified that he had poor hygiene and difficulty speaking.  The Veteran stated that when he was not on medication he thought he was fighting the war in Vietnam and when he took the medication he felt he had some control.  As the evidence suggests a possible material change regarding the service-connected  PTSD since the last examination in November 2007, a reexamination is warranted under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain PTSD treatment records from the Indianapolis Vet Center from February 2009 to the present.  Associate with the claims folder treatment records for PTSD from the Roudebush VAMC in Indianapolis, Indiana from August 2011 to the present.  If any of these records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


